Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 23




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  ELISABET FERRI, Individually, and on
  behalf of all others similarly situated,

           Plaintiff,                                   File No.:
  v.

  J. W. LEE, INC., d/b/a SCARLETT’S
  CABARET, a Florida for Profit Corporation,
  and ERIC LANGAN, Individually,

        Defendants.
  ____________________________________/

                   PLAINTIFF’S CLASS/COLLECTIVE ACTION COMPLAINT

                                        I.     SUMMARY

           Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy situations

  “detrimental to the maintenance of the minimum standard of living necessary for health,

  efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad

  remedial purpose, the FLSA establishes minimum wage and overtime requirements for covered

  employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective integrated cause

  of action within the FLSA, prevent employers from pilfering the wages rightfully earned by their

  employees. See, Billingsley v. Citi Trends, Inc., 13-12561, 2014 WL 1199501 (11th Cir. Mar. 25,

  2014).

           Likewise, the citizens of Florida passed Article X, Section 24, because “[a]ll working

  Floridians are entitled to be paid a minimum wage that is sufficient to provide a decent and

  healthy life for them and their families, that protects their employers from unfair low-wage

  competition, and that does not force them to rely on taxpayer-funded public services in order to

  avoid economic hardship.” See Article X, Section 24(a).
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 23




         1.      This case concerns an adult entertainment club which goes by the trade name of

  “Scarlett’s Cabaret.” The entities and employers implicated are J. W. LEE, Inc. d/b/a Scarlett’s

  Cabaret and Eric Langan (“Langan”), its owner and operator (collectively “Defendants”).

         2.      Defendants have a longstanding policy of misclassifying their employees as

  independent contractors.

         3.      Defendants required and/or permitted Plaintiff Elisabet Ferri (“Plaintiff”) to work

  as an exotic “entertainer” and/or dancer at their adult entertainment club in excess of forty (40)

  hours per workweek, but refused to compensate her at the applicable minimum wage and

  overtime rate. In fact, Defendants refused to compensate Plaintiff at all for the hours she

  worked. Plaintiff’s only compensation was in the form of tips from club patrons.

         4.      Defendants’ conduct violates the FLSA, which requires non-exempt employees,

  such as Plaintiff, to be compensated for their overtime work at a rate of one and one-half times

  their regular rate of pay. See 29 U.S.C. § 207(a).

         5.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

  29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision as does Defendants’ practice

  of siphoning away those tips to distribute to non-tip eligible employees. See 29 U.S.C. §§ 203,

  206.

         6.      Plaintiff brings a collective action to recover the unpaid wages owed to her and all

  other similarly situated employees, current and former, of Defendants who worked at Scarlett’s

  Cabaret in Pembroke Park, Florida, at any time during the three year period before this

  Complaint was filed up to the present (“Class Members”). These Class Members should be

  informed of the pendency of this action and apprised of their rights to join in the manner

  envisioned by Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its progeny.




                                                   2
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 23




         7.       Likewise, Defendants’ practice of failing to pay tipped employees at least the

  minimum wage each hour/week is in violation of Article X, Section 24 of the Florida

  Constitution.

         8.       Thus, Plaintiff further complains on behalf of herself, and a class of other

  similarly situated current and former “entertainer” employees of the Defendants, pursuant to

  Fed.R.Civ.P.23, that they are entitled to back wages from Defendants for hours/weeks of work

  for which they did not receive at least the Florida minimum wage, in violation of Article X,

  Section 24 of the Florida Constitution (“Florida Minimum Wage Claims”).

                    II.     SUBJECT MATTER JURISDICTION AND VENUE

         9.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

  § 216(b) and 28 U.S.C. § 1331.

         10.      This Court has the authority to grant declaratory relief pursuant to the FLSA and

  the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

         11.      This Court has jurisdiction over the Florida Minimum Wage Claims pursuant to 28

  U.S.C. §1367, because the acts and omissions that give rise to Plaintiff’s FLSA claims are the

  same acts and omissions that give rise to Plaintiff’s Florida Minimum Wage Claims.

         12.      This Court also has original jurisdiction over Plaintiff’s Florida Minimum Wage

  Claims pursuant to 28 U.S.C. § 1332(d) (“CAFA”), because there is diversity between the

  Defendants and at least one Plaintiff and/or member of the putative class, the amount in

  controversy exceeds $5,000,000.00, exclusive of interest and costs, and the putative class

  exceeds one hundred members in number.

         13.      Venue is proper in the Southern District of Florida because a substantial portion

  of the events forming the basis of this suit occurred in this District, and Defendants’ headquarters

  is located in this District. In particular, Defendants headquarters are located at 2920 SW 30th


                                                   3
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 23




  Avenue, Pembroke Park, FL 33009. Also, Plaintiff worked at Defendants’ club, located at 3040

  SW 30th Avenue, Pembroke Park, FL 33009 over extended periods of time.

                            PARTIES AND PERSONAL JURISDICTION

          14.    At all times relevant hereto, Plaintiff Elisabet Ferri was an individual residing in

  Miami-Dade County, Florida. Plaintiff’s written consent to this action is attached hereto as

  Exhibit A.

          15.    The Members of the FLSA Collective Action are all of Defendants’ current and

  former exotic entertainers who worked at the Scarlett’s Cabaret at any time during the three (3)

  years prior to the filing of this Complaint up to the present, who elect to file a consent to join in

  this action.

          16.    The Florida Minimum Wage Claim Class Members are all of Defendants’ current

  and former exotic entertainers who worked at the Scarlett’s Cabaret at any time during the five

  (5) years prior to the filing of this Complaint until the present and continuing.

          17.    Defendant J. W. LEE, INC. d/b/a Scarlett’s Cabaret is a domestic for profit

  corporation doing business in Florida for the purpose of accumulating monetary profit. This

  Defendant may be served through its Registered Agent as follows: Corporate Creations Network

  Inc., 11380 Prosperity Farms Road, #221, Palm Beach Gardens, FL 33410.

          18.    Defendant Eric Langan is an individual residing in Florida. Said Defendant may

  be served with process at 2920 SW 30th Avenue, Pembroke Park, FL 33009. This Court has

  personal jurisdiction over this Defendant because he is a resident of Florida.

                                       III.    FLSA COVERAGE

          19.    In an FLSA case, the following elements must be met.                 “(1) [plaintiff] is

  employed by the defendant, (2) the defendant engaged in interstate commerce, and (3) the

  defendant failed to pay [plaintiff] minimum or overtime wages.” Freeman v. Key Largo


                                                    4
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 23




  Volunteer Fire & Rescue Dept., Inc., 494 Fed. Appx. 940, 942 (11th Cir. 2012) cert. denied, 134

  S. Ct. 62, (U.S. 2013).

                                 EMPLOYMENT RELATIONSHIP

          20.     “To be ‘employed’ includes when an employer ‘suffer[s] or permit[s] [the

  employee] to work.’” Id. at 942 (citing 29 U.S.C. § 203(g)). “To determine if an individual is an

  employee, ‘we look at the economic reality of all the circumstances’ surrounding the activity.”

  Id. (citing Brouwer, 139 F.3d at 819). “We refer to this test as the ‘economic reality’ test.” Id.

  (citing Villarreal v. Woodham, 113 F.3d 202, 205 (11th Cir.1997)). “The touchstone of the

  economic reality test is the alleged employee's economic dependence on the employer.” Id.

          21.     Here, Defendants had the power to hire and fire Plaintiff.

          22.     Defendants controlled Plaintiff’s work schedule.

          23.     Defendants scheduled Plaintiff and other entertainers to certain shifts.

          24.     Defendants required Plaintiff and other entertainers to work a certain number of

  days during the week.

          25.     Defendants required Plaintiff and other dancers to wear certain clothing.

          26.     Defendants determined the rate and the method of payment of all dancers

  including Plaintiff.

          27.     Defendants set the price for their customers to pay dancers for “side dances” and

  “lap dances.”

          28.     Additionally, Defendants required Plaintiff and all other entertainers to pay

  “house fees” depending on the day and shift the dancer was working.

          29.     Plaintiff and all other entertainers were required to tip out the DJ at the end of

  their shift.

          30.     Entertainers are an integral part of Defendants’ club.


                                                    5
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 6 of 23




           31.      Plaintiff’s and all other entertainers’ job duties consisted of dancing in designated

  areas and performing dances for Defendants’ customers at the club. These job duties require

  little to no skill. 1

           32.      Defendants maintained some records regarding the time Plaintiff and all other

  entertainers arrived and left the club, but failed to maintain full and accurate time records in

  contravention of the FLSA’s recordkeeping requirement.

           33.      At all material times, Defendants have been employers within the meaning of 3(d)

  of the FLSA. 29 U.S.C. § 203(d).

           34.      Moreover, the Fair Labor Standards Act (“FLSA”) defines the term “employer”

  broadly to include “any person acting directly or indirectly in the interest of an employer in

  relation to any employee.” 29 U.S.C. § 203(d).

           35.      The statutory definition of “employer” includes corporate officers, participating

  shareholders, supervisors, managers, or other employees where that individual exercises some

  supervisory authority over employees and is responsible in whole or in part for the alleged

  violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

  Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).


  1
    See, Freund v. Hi-Tech Satellite, Inc., 185 Fed. Appx. 782, 783 (11th Cir. 2006) ([C]ourts must determine whether,
  as a matter of economic realit[y], an individual is an employee or an independent contractor in business for himself.
  Several factors guide this inquiry: (1) the nature and degree of the alleged employer's control as to the manner in
  which the work is to be performed; (2) the alleged employee's opportunity for profit or loss depending upon his
  managerial skill; (3) the alleged employee's investment in equipment or materials required for his task, or his
  employment of workers; (4) whether the service rendered requires a special skill; (5) the degree of permanency and
  duration of the working relationship; (6) the extent to which the service rendered is an integral part of the alleged
  employer's business.”) (internal citations omitted); see also, Clincy v. Galardi S. Enterprises, Inc., 808 F. Supp. 2d
  1326, 1343 (N.D. Ga. 2011) (applying economic reality test and finding exotic dancers were employees not
  independent contractors).




                                                            6
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 7 of 23




         36.     Defendant Eric Langan is the President, Secretary and Treasurer of Grand Faloon

  Tavern, Inc.

         37.     Defendant Eric Langan is involved in the day-to-day business operation of

  Scarlett’s Cabaret.

         38.     Defendant Eric Langan has responsibility for the supervision of the entertainers at

  the Scarlett’s Cabaret.

         39.     Defendant Eric Langan is responsible for the compensation or lack thereof paid to

  entertainers at the Scarlett’s Cabaret.

         40.     Defendant Eric Langan has the authority to hire and fire employees, the authority

  to direct and supervise the work of employees, the authority to sign on the business's checking

  accounts, including payroll accounts, and the authority to make decisions regarding employee

  compensation and capital expenditures.

         41.     Additionally, Defendant Eric Langan was responsible for the day-to-day affairs of

  the club. In particular, he was responsible for determining whether the club complied with the

  Fair Labor Standards Act.

         42.     Defendant Eric Langan controlled the nature, pay structure, and employment

  relationship of the Plaintiff and Class Members.

         43.     As such, Defendant Eric Langan is the employer of the Plaintiff and Class

  Members within the meaning of 3(d) of the FLSA, and are jointly, severally, and liable for all

  damages.

                            ENTERPRISE AND INDIVIDUAL COVERAGE

         44.      “The Fair Labor Standards Act (the “FLSA”), 29 U.S.C. § 207(a) (1), requires an

  employer to pay overtime compensation to an hourly worker if the employee can establish

  individual coverage or enterprise coverage.” Silver v. Dr. Neal Krouse, D.O., P.A., 06-60634-


                                                     7
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 8 of 23




  CIV, 2007 WL 4098879 *2 (S.D. Fla. Nov. 16, 2007) (citing Thorne v. All Restoration Svcs.,

  Inc., 448 F.3d 1264, 1265 (11th Cir.2006)). “To qualify for enterprise coverage, Defendants

  must ‘ha[ve] employees engaged in commerce or in the production of goods for commerce, or [ ]

  ha[ve] employees handling, selling, or otherwise working on goods or materials that have been

  moved in or produced for commerce by any person; and is an enterprise whose annual gross

  volume of sales made or business done is not less than $500,000.’” Id. (citing 29 U.S.C. §

  203(s)(1)(A)(i) and (ii)).   “The phase ‘engaged in commerce’ is interpreted broadly and

  liberally.” Id. (citing Alonso v. Garcia, 147 Fed. Appx. 815, 816 (11th Cir. 2005)).

         45.     At all material times, Defendants have been an enterprise within the meaning of

  3(r) of the FLSA. 29 U.S.C. § 203(r).

         46.     At all material times, Defendants have been an enterprise in commerce or in the

  production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they have

  had employees engaged in commerce. 29 U.S.C. § 203(s)(1).

         47.     Specifically, Defendants’ employees have sold goods—such as alcoholic

  beverages and a variety of foods—that have been moved or produced in interstate commerce to

  Defendants’ patrons. Additionally, Defendants’ employees, including Plaintiff, have handled

  materials that have been moved or produced in interstate commerce, which were used in the

  course of Defendants’ business operations.

         48.     Defendants advertise on the internet and process credit cards from out of state

  patrons.

         49.     Furthermore, Defendants have had, and continue to have, an annual gross

  business volume in excess of $500,000.00 per annum.

         50.     At all material times, Plaintiff was an individual employee who engaged in

  commerce or in the production of goods for commerce as required by 29 USC § 206-207.


                                                  8
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 9 of 23




                                        WAGE VIOLATIONS

            51.   Defendants misclassify Plaintiff and all other entertainers as independent

  contractors.

            52.   Defendants failed to pay Plaintiff and all other entertainers they hire any

  compensation whatsoever.

            53.   The money Plaintiff received directly from Defendants’ customers are tips.

            54.   Defendants siphoned Plaintiff’s and all other entertainers’ tips by requiring them

  to share their tips with other employees who are not eligible to participate in a tip pool.

                                            IV.      FACTS

            55.   Plaintiff and Class Members have all been victimized by Defendants’ common

  policy and plan to violate their rights under the FLSA and Article X, Section 24 of the Florida

  Constitution and by denying them minimum wage, proper overtime, and the tips they lawfully

  earned.

            56.   Defendants operate an adult entertainment club at 3040 SW 30th Avenue,

  Pembroke Park, FL 33009 under the name of “Scarlett’s Cabaret.”

            57.   Defendants employ exotic entertainers at the Scarlett’s Cabaret.

            58.   Plaintiff Elisabet Ferri is a former exotic entertainer at Defendants’ adult

  entertainment club Scarlett’s Cabaret in Pembroke Park, FL.

            59.   Plaintiff worked on a regular basis for Defendants’ club.

            60.   From approximately January 2018 until June 2019, Plaintiff, Elisabet Ferri danced

  at Scarlett’s Cabaret in Pembroke Park, Florida.

            61.   Therefore, Plaintiff Elisabet Ferri has first-hand personal knowledge of the pay

  violations at Scarlett’s Cabaret.

            62.   All exotic entertainers including Plaintiff are compensated exclusively through


                                                     9
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 10 of 23




  tips received from Defendants’ customers.

         63.        Defendants did not pay the entertainers any compensation for any hours worked at

  their establishment.

         64.        Defendants charged the entertainers certain fees per shift worked.

         65.        Defendants charged the entertainers a “house fee” depending on the time they

  arrive to work.

         66.        Defendants also required the entertainers to share their tips with employees who

  do not customarily and regularly receive tips.

         67.        Defendants illegally classified the entertainers as independent contractors.

  However, at all times, the entertainers were employees of Defendants as that term is defined by

  the FLSA and relevant case law.

         68.        Defendants hired, fired and supervised the entertainers. Defendants also set the

  schedule for the entertainers. Defendants controlled the details of the entertainers’ jobs, including

  setting the prices to charge customers for dances and imposing limitations on how to interact

  with the clubs’ customers.

         69.        Defendants also controlled the entertainers’ appearances with respect to their

  attire and makeup.

         70.        Defendants disciplined the entertainers for not following club rules.

         71.        Defendants tracked the time and days the entertainers worked just as is common

  for typical employer-employee relationships.

         72.        In addition, Defendants instructed the entertainers about when, where, and how

  the entertainers were to perform their work.

         73.        The following further facts demonstrate the entertainers’ status as employees:

                    a)     Defendants had the sole right to hire and fire the entertainers;


                                                     10
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 11 of 23




                 b)       Defendants require dancers to complete an employee application as a

                          prerequisite to their employment;

                 c)       Defendants made the decision not to pay overtime;

                 d)       Defendants made the decision not to compensate at the FLSA minimum

                          wage rate;

                 e)       Defendants provided the entertainers with music equipment and a

                          performing stage;

                 f)       Defendants controlled the entertainers’ music;

                 g)       The dancers have made no financial investment with Defendants’

                          business;

                 h)       The dancers were hired as permanent employees and have worked for

                          Defendants for years;

                 i)       Defendants supervised the entertainers; and

                 j)       Defendants scheduled entertainers and as such had sole control over their

                          opportunity for profit.

         74.     Defendants misclassified Plaintiff and Class Members as independent contractors

  to avoid their obligations to pay them pursuant to the FLSA and Article X, Section 24 of the

  Florida Constitution.

         75.     Plaintiff and Class Members are not exempt from the overtime and minimum

  wage requirements under the FLSA or Article X, Section 24 of the Florida Constitution.

         76.     Although Plaintiff and Class Members are required to and do in fact frequently

  work more than forty (40) hours per workweek, they are not compensated at the FLSA mandated

  time-and-a-half rate for hours in excess of forty (40) per workweek. In fact, they receive no

  compensation whatsoever from Defendants and thus, Defendants violate the minimum wage


                                                    11
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 12 of 23




  requirement of the FLSA and Article X, Section 24 of the Florida Constitution.. See 29 U.S.C. §

  206.

         77.      Defendants’ method of paying Plaintiff in violation of the FLSA and Article X,

  Section 24 of the Florida Constitution was willful and was not based on a good faith and

  reasonable belief that its conduct complied with the FLSA or Article X, Section 24 of the Florida

  Constitution.

         78.      Defendants misclassified Plaintiff with the intent to avoid paying her in

  accordance to the FLSA and Article X, Section 24 of the Florida Constitution.

         79.      Defendants have been in the exotic dancing industry for years and are familiar

  with the long line of federal cases holding that entertainers in this industry are employees as that

  term is defined by the FLSA.

         80.      Further, at all material times, Defendants have operated as a “single enterprise”

  within the meaning of 3(r)(1) of the FLSA. 29 U.S.C. § 203(r)(1). That is, Defendants perform

  related activities through unified operation and common control for a common business purpose.

  See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973); Chao v. A-One Med. Servs.,

  Inc., 346 F.3d 908, 914–15 (9th Cir. 2003).

         81.      Defendants have a common business purpose of for profit adult entertainment.

         82.      The individually named Defendant keeps employment records for Scarlett’s

  Cabaret.

         83.      The individually named Defendant has ultimate authority regarding hiring and

  firing employees at the Scarlett’s Cabaret.

         84.      The individually named Defendant owns and operates the Scarlett’s Cabaret

  locations.

         85.      The individually named Defendant created and implemented the companywide


                                                  12
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 13 of 23




  policy of misclassifying exotic entertainers as independent contractors at the Scarlett’s Cabaret.

         86.     Defendants operate a strip club under the assumed name “Scarlett’s Cabaret.”

  Indeed, they advertise themselves as such on various websites.

                       V.        COUNT ONE: VIOLATION OF 29 U.S.C. § 207

         87.      Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         88.      Defendants’ practice of failing to pay Plaintiff and Class Members time-and-a-

  half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

         89.      None of the exemptions provided by the FLSA regulating the duty of employers

  to pay overtime at a rate not less than one and one-half times the regular rate at which its

  employees are employed are applicable to Defendants or Plaintiff.

                      VI.      COUNT TWO: VIOLATION OF 29 U.S.C. § 206

         90.     Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         91.     Defendants’ practice of failing to pay Plaintiff and Class Members at the required

  minimum wage rate violates the FLSA. See 29 U.S.C. § 206. In fact, Defendants do not

  compensate the exotic entertainers whatsoever for any hours worked.

         92.      None of the exemptions provided by the FLSA regulating the duty of employers

  to pay employees for all hours worked at the required minimum wage rate are applicable to

  Defendants or Plaintiff.

         93.     Defendants failed to keep adequate records of Plaintiff’s and Class Members’

  work hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

         94.     Federal law mandates that an employer is required to keep for three (3) years all

  payroll records and other records containing, among other things, the following information:

                 a)         The time of day and day of week on which the employees’ workweek

                            begins;


                                                  13
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 14 of 23




                b)      The regular hourly rate of pay for any workweek in which overtime

                        compensation is due under section 7(a) of the FLSA;

                c)      An explanation of the basis of pay by indicating the monetary amount paid

                        on a per hour, per day, per week, or other basis;

                d)      The amount and nature of each payment which, pursuant to section 7(e) of

                        the FLSA, is excluded from the “regular rate”;

                e)      The hours worked each workday and total hours worked each workweek;

                f)      The total daily or weekly straight time earnings or wages due for hours

                        worked during the workday or workweek, exclusive of premium overtime

                        compensation;

                g)      The total premium for overtime hours. This amount excludes the straight-

                        time earnings for overtime hours recorded under this section;

                h)      The total additions to or deductions from wages paid each pay period

                        including employee purchase orders or wage assignments;

                i)      The dates, amounts, and nature of the items which make up the total

                        additions and deductions;

                j)      The total wages paid each pay period; and

                k)      The date of payment and the pay period covered by payment.

  29 C.F.R. 516.2, 516.5.

         95.    Defendants have not complied with federal law and have failed to maintain such

  records with respect to Plaintiff and Class Members. Because Defendants’ records are inaccurate

  and/or inadequate, Plaintiff and Class Members can meet their burden under the FLSA by

  proving that they, in fact, performed work for which they were improperly compensated, and




                                                 14
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 15 of 23




  produce sufficient evidence to show the amount and extent of the work “as a matter of a just and

  reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co.¸ 328 U.S. 680, 687 (1946).

        VII.      COUNT THREE: VIOLATION OF ARTICLE X, SECTION 24 OF THE
                               FLORIDA CONSTITUTION

         96.       Plaintiff incorporates all allegations contained in the foregoing paragraphs.

         97.       Plaintiff and those similarly situated employees are/were entitled to be paid at least

  the Florida minimum wage for each hour/week worked during employment with Defendants.

         98.       Specifically, Plaintiff and those similarly situated employees were not paid the

  proper minimum wage, as required by Article X, Section 24 of the Florida Constitution.

         99.       Defendants willfully failed to pay Plaintiff and those similarly situated employees,

  minimum wages for one or more weeks during Plaintiff’s employment contrary to Article X,

  Section 24 of the Florida Constitution.

         100.      Although such prerequisites are unconstitutional, Plaintiff has complied with all

  statutory prerequisites to bringing his claim pursuant to Article X, Section 24 of the Florida

  Constitution.

         101.      Specifically, on August 12, 2019, Plaintiff served Defendants with a Notice pursuant

  to Fla. Stats. § 448.110, on behalf of herself and those similarly situated to Plaintiff. A copy of

  Plaintiff’s Notice Letter is attached hereto as Exhibit B.

         102.      More than 15 days have elapsed since Plaintiff’s service of her Notice on

  Defendants, and Defendants have failed to make payment to Plaintiff.

         103.      As a direct and proximate result of Defendants’ deliberate underpayment of wages,

  Plaintiff, and those similarly situated employees have been damaged in the loss of minimum wages

  for one or more weeks of work with Defendants.




                                                    15
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 16 of 23




         104.    Plaintiff is entitled to an award of damages in an amount equal to the relevant

  Florida Minimum Wage, and an equal amount as liquidated damages.

         105.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs, pursuant to

  Article X, Section 24 of the Florida Constitution.

           VIII. COUNT FOUR: TIP DISGORGEMENT UNDER THE FLSA

         106.    Claimant incorporates all allegations contained in the foregoing paragraphs.

         107.    On March 23, 2018, Congress enacted, and the President signed into law, the

  Consolidated Appropriations Act, 2018, PL 115-141, March 23, 2018, 132 Stat. 348.

         108.    Title XII, Section 1201 of the Consolidated Appropriations Act entitled “Tipped

  Employees” amended the FLSA to expressly create an employee’s private right of action for any

  tips unlawfully withheld by an employer.

         109.    Pursuant to 29 U.S.C. § 203(m)(2)(B), an employer may not keep tips received by

  its employees for any purposes, including allowing managers or supervisors to keep any portion

  of employees’ tips, regardless of whether or not the employer takes a tip credit.

         110.    During the relevant time period, Respondents improperly required Claimant to

  surrender portions of tips she received. Respondents and/or managers employed by Respondents

  then kept portions of tips received by Claimant.

         111.    The tips at issue were not subject to a proper and valid tip pool.

         112.    Claimant is entitled to an award of damages in an amount equal to the total amount

  of tips that were improperly withheld from her, plus an equal amount of liquidated damages.

         113.    Claimant is also entitled to an award of reasonable attorney’s fees and costs,

  pursuant to 29 U.S.C. § 216(b).




                                                   16
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 17 of 23




                         IX.    COLLECTIVE ACTION ALLEGATIONS

         114.    As part of their regular business practices, Defendants have intentionally,

  willfully and repeatedly harmed Plaintiff and Class Members by engaging in a pattern, practice,

  or policy of violating the FLSA on a class wide basis, as described above.

         115.    Although Defendants permitted and/or required Class Members to work in excess

  of forty (40) hours per workweek, Defendants have denied them full compensation for their

  hours worked over forty. Defendants have also denied them full compensation at the federally

  mandated minimum wage rate.

         116.    Class Members perform or have performed the same or similar work as Plaintiff.

  In particular, Plaintiff and Class Members all worked as exotic entertainers under the same

  conditions and subject to the same violations of the FLSA.

         117.    Many Class Members regularly work or have worked in excess of forty (40) hours

  during a workweek.

         118.    Defendants have classified and continue to classify Class Members as

  independent contractors.

         119.    Class Members are not exempt from receiving overtime pay and/or minimum

  wage at the federally mandated minimum wage rate under the FLSA.

         120.    As such, Class Members are similar to Plaintiff in terms of job duties, pay

  structure, misclassification as independent contractors and/or the denial of overtime and

  minimum wage.

         121.    Defendants’ failure to pay overtime compensation and hours worked at the

  minimum wage rate required by the FLSA results from generally applicable policies or practices,

  and does not depend on the personal circumstances of the Class Members.




                                                 17
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 18 of 23




         122.     The experiences of Plaintiff with respect to her pay, is typical of the experiences

  of Class Members.

         123.     The experiences of Plaintiff with respect to her job duties, are typical of the

  experiences of Class Members.

         124.     The specific job titles or precise job responsibilities of each Class Member does

  not prevent collective treatment.

         125.     All Class Members, irrespective of their particular job requirements, are entitled

  to overtime compensation for hours worked in excess of forty during a workweek.

         126.     All Class Members, irrespective of their particular job requirements, are entitled

  to compensation for hours worked at the federally mandated minimum wage rate.

         127.     Although the exact amount of damages may vary among Class Members, the

  damages for Class Members can be easily calculated by a formula. The claims of all Class

  Members arise from a common nucleus of facts. Liability is based on a systematic course of

  wrongful conduct by Defendants that caused harm to all Class Members.

         128.     The Plaintiff and the Class Members held the same job title: Dancers and/or

  Entertainers.

         129.     The Defendants have classified all of its entertainers as independent contractors

  from at least January 2018.

         130.     The individually named Defendant instituted, permitted, and/or required the

  policy and practice of classifying all exotic entertainers at Scarlett’s Cabaret.

         131.     The individually named Defendant instituted, permitted, and/or required the

  policy and practice of charging all exotic entertainers at Scarlett’s Cabaret a house fee.




                                                    18
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 19 of 23




         132.       The individually named Defendant instituted, created, and/or permitted the policy

  and practice of requiring all dancers and/or exotic entertainers at Scarlett’s Cabaret locations to

  tip out the DJ.

         133.       As such, the class of similarly situated employees to Plaintiff is properly defined

  as follows:

         The FLSA Collective Members are all of Defendants’ current and former exotic
         entertainers who worked at Scarlett’s Cabaret at any time during the three years
         before this Complaint was filed up to the present.

                         X.     FLORIDA CLASS ACTION ALLEGATIONS

         134.       Plaintiff sues on her own behalf and on behalf of a class of persons under Rules

  23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure.

         135.       Plaintiff brings her Florida Minimum Wage Claims on behalf of all persons who

  were employed by Defendants at any time since January 2018, to the entry of judgment in this

  case (the “Florida Class Period”), who were “entertainer” employees and who have not been paid

  at least the applicable Florida Minimum Wage for hours/weeks worked, as required, in violation

  of Article X, Section 24 of the Florida Constitution (the “Florida Class”).

         136.       The persons in the Florida Class identified above are so numerous that joinder of

  all members is impracticable. Although the precise number of such persons is unknown, and the

  facts on which the calculation of that number are presently within the sole control of the

  Defendants, upon information and belief, there are between 100 and 200 members of the Class

  during the Class Period.

         137.       The claims of Plaintiff are typical of the claims of the Florida Class, and a class

  action is superior to other available methods of fair and efficient adjudication of the controversy

  - particularly in the context of wage and hour litigation where individual plaintiffs lack the




                                                    19
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 20 of 23




  financial     resources to vigorously prosecute a lawsuit in federal court against corporate

  defendants.

         138.    The Defendants have acted or refused to act on grounds generally applicable to

  the class, thereby making appropriate final injunctive relief or corresponding declaratory relief

  with respect to the class as a whole.

         139.    Specifically, Defendants illegally misclassified all of their exotic entertainer

  employees including Plaintiff, as independent contractors and failed to pay them minimum

  wages as mandated by Article X, Section 24 of the Florida Constitution.

         140.    Application of this policy or practice does/did not depend on the personal

  circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice

  which resulted in the non-payment of minimum wages to Plaintiff applied and continues to apply

  to all class members. Accordingly, the “Florida Class Members” are properly defined as:

         All of Defendants’ current and former exotic entertainers who worked at Scarlett’s
         Cabaret at any time during the five (5) years before this Complaint was filed up to
         the present.

         141.    Plaintiff is committed to pursuing this action and has retained competent counsel

  experienced in employment law and class action litigation.

         142.    Plaintiff has the same interests in this matter as all other members of the Florida

  class and Plaintiff’s claims are typical of the Florida Class.

         143.    There are questions of law and fact common to the Florida Class which

  predominate over any questions solely affecting the individual members of the Class, including

  but not limited to:

                 a)      whether the Defendants employed the members of the Florida Class within

                         the meaning of Article X, Section 24 of the Florida Constitution;



                                                    20
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 21 of 23




                 b)     whether the Defendants failed to keep true and accurate time records for

                        all hours worked by Plaintiff and members of the Florida Class;

                 c)     what proof of hours worked is sufficient where employers fail in their duty

                        to maintain time records;

                 d)     whether Defendants misclassified their exotic entertainer employees as

                        independent contractors;

                 e)     whether Defendants failed and/or refused to pay the members of the

                        Florida Class at least the Florida Minimum Wage in one of more

                        workweeks;

                 f)     whether the Defendants are liable for all damages claimed hereunder,

                        including but not limited to, costs, disbursements and attorney’s fees; and

                 g)     whether the Defendants should be enjoined from such violations of Article

                        X Section 24 of the Florida Constitution in the future.


                                      DAMAGES SOUGHT

         144.    Plaintiff and Class Members are entitled to recover compensation for the hours

  they worked for which they were not paid at the federally mandated minimum wage rate.

         145.    Additionally, Plaintiff and Class Members are entitled to recover their unpaid

  overtime compensation.

         146.    Plaintiff and Class Members are also entitled to all of the misappropriated funds,

  including all funds that were charged as fees and penalties, and all tips that were taken. Without

  repayment of such fees, Plaintiff and Class Members will not have been paid minimum wage and

  overtime in accordance with the FLSA.




                                                   21
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 22 of 23




         147.     Plaintiff and Class members are also entitled to an amount equal to all of their

  unpaid wages and fees as liquidated damages. 29 U.S.C. § 216(b); Article X Section 24 of the

  Florida Constitution.

         148.     Plaintiff and FLSA Class Members are entitled to recover their attorney’s fees and

  costs as required by the FLSA. 29 U.S.C. § 216(b); Article X, Section 24 of the Florida

  Constitution.

                                         XI.    JURY DEMAND

         149.     Plaintiff and Class Members hereby demand trial by jury.


                                               PRAYER

         For these reasons, Plaintiff and Class Members respectfully request that judgment be

  entered in their favor awarding the following relief:

                  a)      Certification of this action as a class action pursuant to Fed. R. Civ. P.

                          23(b)(2) and (3) on behalf of the members of the Class and appointing

                          Plaintiff and her counsel to represent the Class;

                  b)      Designation of this action as a collective action on behalf of the Collective

                          Action Members and prompt issuance of notice pursuant to 29 U.S.C. §

                          216(b) to all similarly situated members of an FLSA Opt-In Class,

                          appraising them of the pendency of this action, permitting them to assert

                          timely FLSA claims in this action by filing individual Consents to Sue

                          pursuant to 29 U.S.C. §216(b) and appointing Plaintiffs and their counsel

                          to represent the Collective Action members;

                  c)      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and

                          practices complained of herein are in violation of the maximum hour and



                                                   22
Case 1:20-cv-24792-RNS Document 1 Entered on FLSD Docket 11/20/2020 Page 23 of 23




                     minimum wage provisions of the FLSA;

               d)    Overtime compensation for all hours worked over forty in a workweek at

                     the applicable time-and-a-half rate;

               e)    All unpaid wages at the FLSA mandated minimum wage rate;

               f)    All unpaid wage at the Florida mandated minimum wage rate;

               g)    All misappropriated tips;

               h)    All misappropriated funds that were labeled as fees or otherwise;

               i)    An equal amount of all owed wages and misappropriated funds and tips as

                     liquidated damages as allowed under the FLSA;

               j)    An equal amount of all owed wages and misappropriated funds and tips as

                     liquidated damages as allowed under Article X, Section 24 of the Florida

                     Constitution;

               k)    Reasonable attorney’s fees, costs and expenses of this action as provided

                     by the FLSA; and

               l)    Such other relief to which Plaintiffs and Class Members may be entitled,

                     at law or in equity.

  Dated: November 20, 2020                         Respectfully submitted,

                                                   /s/ Andrew R. Frisch
                                                   Andrew R. Frisch
                                                   FBN: 027777
                                                   Morgan & Morgan, P.A.
                                                   8151 Peters Road, Suite 4000
                                                   Plantation, Florida 33324
                                                   Telephone: (954) WORKERS
                                                   Facsimile: (954) 327-3013
                                                   Email: AFrisch@forthepeople.com

                                                   Attorney for Plaintiff & Class Members




                                              23
